SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 13, 2015 Arrayit Corporation (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 33-119586 76-0600966 (Commission File Number) (IRS Employer Identification Number) 927 Thompson Place Sunnyvale, CA94085 (Address of principal executive offices) Rene A. Schena 927 Thompson Place Sunnyvale, CA94085 (Name and address of agent for service) 408-744-1331 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT SUNNYVALE, California – January 13, 2015 – Arrayit Corporation (OTCQB: ARYC) has entered into an equity enhancement facility agreement with an institutional investor to purchase up to $1 million of ARYC common stock.A $50,000 promissory note was put in place to cover expenses associated with filing a registration statement. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Arrayit Corporation Date: January 13, 2015 By: /s/ Rene A. Schena Name: Rene A. Schena Title: Chief Executive Officer 3
